Citation Nr: 1423071	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-00 195A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement for medical expenses incurred at Nashville General Hospital at Meharry (Nashville General Hospital) in Nashville, Tennessee, on April 14, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran reportedly served on active duty from January 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 administrative decision made by the Murfreesboro, Tennessee, Department of Veterans' Affairs Medical Center (VAMC).


FINDING OF FACT

1.  On April 14, 2010, the Veteran received emergency room treatment for acute bronchitis at Nashville General Hospital in Nashville, Tennessee.

2.  This care was not preauthorized by VA and was for a non-service connected disability. 

3.  When the care was received, the Veteran was not assigned a total disability rating for service-connected disability and was not receiving vocational rehabilitation services.

4.  A VA facility was feasibly available and an attempt to use it beforehand would have been considered reasonable.

5.  The Veteran's manifestations of acute bronchitis were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from medical care provided at a non-VA facility on April 14, 2010, have not been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 17.120, 17.121, 17.132, 17.1000, 17.1001, 17.1002 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks reimbursement for expenses incurred on April 14, 2010, when he visited the emergency room of the Nashville General Hospital in Nashville, Tennessee, for acute bronchitis.  In his June 30, 2010, notice of disagreement, the Veteran's representative states that he received treatment at Nashville General Hospital only by accident, as he mistakenly thought that it was part of the VAMC after a staff member at a VA clinic located in the same building as Nashville General Hospital told him to go to the emergency room.  The Veteran asserts that due to the close proximity of the facilities any prudent layperson would conclude the emergency room was part of the VA system and entitlement to reimbursement of non-VA treatment is therefore warranted.

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court further determined that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  VA complied with these provisions in this case in its denial letter of June 14, 2010.  

In general, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions. There must be a showing that:

(a) The care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused. 

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49.

Here, the Veteran is service connected for eczema at a 10 percent disability rating, and fistula of the anus at a noncompensable rating.  The Veteran received his emergency room treatment for acute bronchitis, which is neither a service connected disability nor a secondary disability.  He also was not assigned a total disability rating for service-connected disability and was not receiving vocational rehabilitation services.  The Veteran is therefore not eligible for payment or reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

As the Veteran does not qualify for payment or reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, he may recover the expenses associated with the April 14, 2010, treatment from VA only if he qualifies for payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and the accompanying regulations found at 38 C.F.R. § 17.1000-1008, which pertain to emergency treatment received at a non-VA facility for non-service connected disabilities.

In order to be eligible for payment or reimbursement for emergency services under such circumstances, a Veteran must show that his treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or the provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided.  

38 C.F.R. § 17.1002 (2012) (later revised January 20, 2012, and May 20, 2012).
Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.

Here, a VA facility was feasibly available and an attempt to use it beforehand would have been considered reasonable.  The Veteran concedes that he went to the emergency room at Nashville General Hospital only by accident, as he mistakenly thought that it was part of the VAMC after a staff member at a VA clinic located in the same building told him to go to the emergency room.  The Veteran's representative stated in a June 2010 notice of disagreement that the Veteran receives all of his treatment through VA, and did not want to be treated outside of VA.  To the extent that the Veteran is claiming that he was pre-approved for private medical treatment by VA, his claim fails.  The Board is not privy to the conversation between the Veteran and the VA staff member, but the Veteran is charged to know that he would have needed approval from a VA employee with the authority to grant the request and that oral assurances from an unknown VA employee would not meet that requirement.  The United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).   

The Veteran does not claim and the record does not suggest that his acute bronchitis was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, the Veteran is quoted in his hospital records as saying that he went to the emergency room for the same problem that he has been having at this time of year for the last forty years-allergies with painful coughing and yellow phlegm.  Given this history, the Veteran could not reasonably expect that the absence of immediate medical attention for this condition would place his health in serious jeopardy, or risk serious impairment or dysfunction to bodily functions and organs.

Accordingly, the Veteran does not qualify for payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 38 C.F.R. § 17.1002.


ORDER

Entitlement to payment or reimbursement for medical expenses incurred at Nashville General Hospital on April 14, 2010 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


